DETAILED ACTION
Status of the claims
	Claims 1, 21-24 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Objections
Claim 1 is objected to because of the following informalities: line 9,  “the module” should be – the communication module  –.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: line 2, “.the following steps” should be – the following steps  –.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20160167630 ) in view of Kong (DE 102012020033).
Regarding claim 1, Wolf disclosed a testing system of a trailer's electric brake solenoids and electric lights, comprising
a body; 
[0023] Referring now to the drawings and in particular FIGS. 1, 2, 3, and 4, an emergency breakaway system having an integral electrical testing system 200 is shown as a housing enclosure 210 having a wiring cable 211 and an interface screen 220. { a housing enclosure 210  thus a body}
an electrical circuit arrangement located within the body, the electrical circuit arrangement configured to receive power from a power source; and 
[0038] FIG. 8 illustrates a schematic diagram of the preferred electrical circuitry employed in the light testing device. As depicted in FIG. 8, within the compact portable housing 10 is a self-contained rechargeable 12 volt power source 38 of sufficient capacity to power all functionality over a sustained period of time. { the preferred electrical circuitry thus an electrical circuit arrangement; a self-contained rechargeable 12 volt power source 38 thus a power source}
a towed-side connector configured to operably connect the electrical circuit arrangement to the electrical circuit of the towed vehicle; 
[0008] The primary components of Applicant's emergency breakaway system having an integral electrical testing system are a testing controller and testing battery housed in a discrete enclosure, as well as electric connectors for electrically connecting the testing controller and testing battery to the emergency breakaway system and trailer lighting system wiring harness. { electric connectors thus electric connectors }
wherein the electrical circuit arrangement includes: a processor; 
a memory that stores instructions that, when executed by the processor, are configured to perform a testing protocol.
[0023] In the preferred embodiment, the testing controller defines a programmable logic controller operative selectively providing and removing electricity to the electrical components of the above referenced trailer electrical systems as described herein. This includes having software containing instructions which cause it to run specified preset testing routines that involve providing and removing electricity on preset time intervals. { the testing controller thus a processor and a memory;}
[0011] It is an object of this invention to provide an emergency breakaway system having an integral electrical testing system that can be employed in place of a conventional emergency breakaway system and enable various testing protocols for its components.
[0013] It is yet another object of this invention to provide an emergency breakaway system which has an integral electrical testing system to include testing protocols for a trailer light system.
Wolf did not disclose a communication module located within the body, the module in electrical communication with the processor; 
Kong teaches a trailer light tester wherein The connection unit and the mobile unit are designed for communication through a wireless communication connection (12). (Abs.)
The wireless communication is of particular advantage, since in particular truck trailer are comparatively long and a wired solution would be very cumbersome. Especially with truck trailer z. B. side marker lights attached to the entire circumference. The wireless connection allows the user to walk around the trailer and activate the particular light. This is possible through its own power supply in the connection unit.(page 1, para. 3) { The wireless communication thus a communication module}
Wolf and Kong are considered to be analogous art because they pertain to a trailer light tester. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication module located within the body, the module in electrical communication with the processor for wolf’s system in order to provide flexibility and convenience. 
Regarding claim 21, the claim is interpreted and rejected as claim 1. {see [0011] It is an object of this invention to provide an emergency breakaway system having an integral electrical testing system that can be employed in place of a conventional emergency breakaway system and enable various testing protocols for its components.}
Regarding claim 22, Wolf disclosed further [0044] The light mode selector button 18 directs power to the selected lights on the trailer. The user can then visually observe the functioning of the trailer lights.
Regarding claim 23, the claim is interpreted and rejected as claim 22.
Regarding claim 24, Wolf disclosed further wherein the towed vehicle testing protocol comprises .the following steps: c) analyzing feedback resulting from step b) to determine whether the light is operational; and 
[0041] The compact portable housing 10 further contains an fault detection logic means 44 which identifies and indicates the existence of a fault, the location of the fault and what type of fault is detected, if any. The fault detection logic means 44 consists of a microcontroller or a programmable logic circuit 46 which microcontroller is programmed to activate the main fault indicator light 30 and location fault indicator lights for the left side 32, the right side 34 and the tail lights 36.
Wolf did not disclose d) optionally communicating the result of step c) using the communication module to an external computing device.
Kong teaches further that 2 schematically shows the structure of the mobile unit 14 , Via a data connection 26 are a touch control unit 28 for the user interface 2 , a tone generator 28 and a status LED 30 for error messages and the controller unit 32 connected. The controller unit 32 is the data side as well with the user interface 2 and a radio module 34 for the wireless communication connection 12 with the connection unit 8th connected. The over the touch of the user interface 2 from the touch control unit 28 recorded and in the controller unit 32 Processed information is transmitted via the radio module 34 to the connection unit 8th given. Likewise, by the connection unit 8th via the radio module 34 received information is processed and on the user interface 2 shown. (page 2, para. 6)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate optionally communicating the result of step c) using the communication module to an external computing device for wolf’s system in order to provide flexibility and convenience for the user to view the result.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685